Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Examiner tried to reach Applicant’s representative, (Ms. Catherine E. Feldman, Reg. No. 65,662), by telephone on September 22, 2022, to propose an amendment with respect to a rejection of claim 15 under 35 US.C 101, but was unable to leave a voicemail message.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recites the following limitation of: “Computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 14 when said computer program is carried out on a computer”. Further, in the other hand, the specification states: “the computer program … may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems”, (Par. 0087). A shown in specification, the information is being exchanged via the Internet or other wired or wireless telecommunication systems. As remedy, the Examiner suggests amending the claim 15 to reflect such as: “A non-transitory computer program stored on a suitable medium, the computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 14”, to be consistent with the guidelines for Subject Matter Eligibility of Computer readable media, 1351 OG 212, Feb. 23, 2010.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
-- Claims 1 and 14 are allowable over the prior art of record.
-- Claims 2-13 are allowable in view of their dependency from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable 
combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“compare the medical image data and the audit log data with each other if it is determined that a part of a fetus is imaged in the medical image data, and to determine based on said comparison whether there is a mismatch between the medical image data and the audit log data”.

The closest prior art of record, Zhou et al, (CN 1915177), discloses a device for detecting a misuse of a medical imaging system, comprising: a processing unit which is configured to analyze the medical image data to determine whether or not a part of a fetus is imaged in the medical image data, (Par. 0013-0015, steps 1-3), and a feedback unit which is configured to generate a misuse alert signal if a mismatch is detected by the processing unit, (Par. 0114-0117, steps 105-108). Zhou et al further discloses preventing the B-ultrasound operation on the fetus for the purpose of gender identification by recording when the doctor may identify the fetal sex of the pregnant woman, (Par. 0016). 
However, while disclosing determining whether the image contains sexual organs based on comparing the display frequency of the fetal image containing sex organs to a predetermined normal frequency for preventing the B-ultrasound operation on the fetus for the purpose of gender identification; Zhou et al fails to teach or suggest, either alone or in combination with the other cited references, comparing the medical image data and the audit log data with each other if it is determined that a part of a fetus is imaged in the medical image data, and to determine based on said comparison whether there is a mismatch between the medical image data and the audit log data.

A further prior art of record, Koktava et al, (US-PGPUB 2016/0092748) discloses a medical image data processing apparatus comprising a structure identification unit 24 forms a list of anatomical structures, and metadata unit 26 receives the set of metadata that is associated with the image data set, where the metadata unit 26 compares the list of anatomical structures to the contents of the Body Part Examined data element in the metadata associated with the image data set 40, for the purpose of performing a consistency test to thereby determine whether the contents of the Body Part Examined data element are consistent with the anatomical structures in the list of anatomical structure, (see at least: Par. 0016, 0063-0071); but fails to teach or suggest, either alone or in combination with the other cited references, comparing the medical image data and the audit log data with each other if it is determined that a part of a fetus is imaged in the medical image data, and to determine based on said comparison whether there is a mismatch between the medical image data and the audit log data.

Another prior art of record, Raghavan, (US-PGPUB 2015/0173715), address the legal restrictions against the possibilities for misuse of medical imaging system, by specifically excluding any way of specifying the sex of the fetus, anonymizing image data, and making the images inaccessible to the local user with a level of security adequate for presenting misuse, (see at least: Par. 0084-0093); but fails to teach or suggest, either alone or in combination with the other cited references, comparing the medical image data and the audit log data with each other if it is determined that a part of a fetus is imaged in the medical image data, and to determine based on said comparison whether there is a mismatch between the medical image data and the audit log data.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 1. As such, claim 14 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 14. As such, claim 15 is in condition for allowance, for at least similar reasons, as stated above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            09/22/2022